Title: James Madison to Matthew Jackson, 20 February 1836
From: Madison, James
To: Jackson, Matthew W.


                        
                            
                                Revd. Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 20. 1836
                            
                        
                        
                        I have recd. your letter of the 6th. instant. The number relating to my religion addressed to me from
                            diversified quarters, led me long ago to adopt the general rule of declining correspondences on the subject, the rule
                            itself furnishing a convenient answer. I will not however withhold the expression of my sensibility to the friendly
                            interest you take in my welfare here and hereafter; and your exhortations to prepare myself for the event, which my great
                            age and infirm health admonish me cannot be distant, and may happen at any moment.
                        I have never undertaken to investigate the genealogy of our family. I have taken for granted that most of
                            those in this Country who bear, or have borne its name, are branched from common stems, as was doubtless
                            the case with your Mother.
                        I tender you Sir, a return of the good wishes expressed for me, and my Wife, in which
                            she joins, as she does in an extension of them to your partner.
                        
                        
                            
                                J. M.
                            
                        
                    